[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                               FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                              ________________________ ELEVENTH CIRCUIT
                                                                          April 14, 2008
                                    No. 07-12607                        THOMAS K. KAHN
                              ________________________                      CLERK


                          D. C. Docket No. 04-80389-CV-JCP

SUSAN WHITEMAN,
f.k.a. Susan Monjardim,

                                                                         Plaintiff-Appellant,

                                           versus

CINGULAR WIRELESS LLC,
a foreign corporation,

                                                                       Defendant-Appellee.


                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                      (April 14, 2008)

Before WILSON, COX and BOWMAN,* Circuit Judges.

PER CURIAM:

       *
          Honorable Pasco M. Bowman II, United States Circuit Judge for the Eighth Circuit,
sitting by designation.
         Susan Whiteman appeals the district court’s entry of summary judgment in

favor of Cingular Wireless on Whiteman’s pregnancy discrimination claims under

the Florida Civil Rights Act (“FCRA”) and Title VII. On appeal, Whiteman argues

that (1) pregnancy is a protected characteristic under the FCRA; (2) the district

court improperly chose to apply the framework for establishing a prima facie case

in reduction in force cases under Title VII; (3) she established a prima facie case of

pregnancy discrimination under Title VII; and (4) a genuine issue of material fact

exists concerning whether Cingular’s legitimate non-discriminatory reason for

terminating Whiteman’s employment was in fact a pretext for discrimination.

         We find that the district court properly applied the law to the facts of this

case, and we affirm the district court’s entry of summary judgment in Cingular’s

favor.

AFFIRMED.




                                              2